Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 1 of 15 PageID 1848




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 KAREN MCGRATH,

               Plaintiff,

 v.                                                Case No. 8:19-cv-01394-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                           /

                                         ORDER

        Plaintiff seeks judicial review of the denial of a claim for disability insurance

 benefits (“DIB”) and Supplemental Security Income (“SSI”). As the Administrative Law

 Judge’s (“ALJ”) decision was based on substantial evidence and employed proper legal

 standards, the Commissioner’s decision is affirmed.

        I.     Procedural Background

        Plaintiff filed an application for DIB and SSI on August 26, 2016 and October 11,

 2016, respectively (Tr. 1035–44, 1045–46). The Commissioner denied Plaintiff’s claims

 both initially and upon reconsideration (Tr. 875–88, 890–906, 910–30, 931–47). Plaintiff

 then requested an administrative hearing on February 1, 2017 (Tr. 973–74). Per Plaintiff’s

 request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 826–72).

 Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff not

 disabled and accordingly denied Plaintiff’s claims for benefits (Tr. 804–25). Subsequently,

 Plaintiff requested review from the Appeals Council, which the Appeals Council denied
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 2 of 15 PageID 1849




 (Tr. 1–7). Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

 ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff, who was born in 1973, claimed disability beginning January 1, 2010 (Tr.

 1045). Plaintiff obtained an eleventh-grade education (Tr. 818, 1662). Plaintiff’s past

 relevant work experience included work as a truck driver and as a fast food worker (Tr.

 817–18, 1371, 1662). Plaintiff alleged disability due to depression, anxiety, seizure

 disorder, chronic abdominal pain secondary to gastritis, and a spine disorder (Tr. 835).

        In rendering the administrative decision, the ALJ concluded that Plaintiff met the

 insured status requirements through March 31, 2013, and had not engaged in substantial

 gainful activity since January 1, 2010, the alleged onset date (Tr. 810). After conducting

 a hearing and reviewing the evidence of record, the ALJ determined Plaintiff had the

 following severe impairments: depression, anxiety, seizure disorder, chronic abdominal

 pain secondary to gastritis, and a spine disorder (Tr. 810). Notwithstanding the noted

 impairments, the ALJ determined Plaintiff did not have an impairment or combination of

 impairments that met or medically equaled one of the listed impairments in 20 C.F.R.

 Part 404, Subpart P, Appendix 1 (Tr. 810). The ALJ then concluded that Plaintiff retained

 a residual functional capacity (“RFC”) to:

        [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
        except that she cannot climb ladders, ropes or scaffolds, and can have no
        concentrated exposure to hazards such as unprotected heights, dangerous
        moving machinery and hot surfaces. She is limited to routine, repetitive
        tasks, with no fast-paced work (defined as no belt pace, timed work, or work
        with strict quotas.) She can perform work that does not include contact with
        the general public as an essential function, but she is capable of occasional



                                              2
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 3 of 15 PageID 1850




        superficial interaction with the general public should it occur. She can
        tolerate routine interactions with coworkers and supervisors on shift.

 (Tr. 812–13). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

 complaints and determined that, although the evidence established the presence of

 underlying impairments that reasonably could be expected to produce the symptoms

 alleged, Plaintiff’s statements as to the intensity, persistence, and limiting effects of her

 symptoms were not entirely consistent with the medical evidence and other evidence (Tr.

 813–16).

        Considering Plaintiff’s noted impairments and the assessment of a vocational

 expert (“VE”), the ALJ determined Plaintiff could not perform any past relevant work (Tr.

 817). Given Plaintiff’s background and RFC, the VE testified that Plaintiff could perform

 other jobs existing in significant numbers in the national economy, such as a housekeeper

 or cleaner, laundry sorter, and a marker (Tr. 818). Accordingly, based on Plaintiff’s age,

 education, work experience, RFC, and the testimony of the VE, the ALJ found Plaintiff

 not disabled (Tr. 818–19).

        III.   Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning she must be unable

 to engage in any substantial gainful activity by reason of any medically determinable

 physical or mental impairment which can be expected to result in death, or which has

 lasted or can be expected to last for a continuous period of not less than twelve months.

 42 U.S.C. § 423(d)(1)(A). A “physical or mental impairment” is an impairment that

 results from anatomical, physiological, or psychological abnormalities, which are




                                              3
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 4 of 15 PageID 1851




 demonstrable by medically acceptable clinical and laboratory diagnostic techniques. 42

 U.S.C. § 423(d)(3).

        The Social Security Administration, in order to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

 §§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential

 review, further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this

 process, the ALJ must determine, in sequence, the following: whether the claimant is

 currently engaged in substantial gainful activity; whether the claimant has a severe

 impairment, i.e., one that significantly limits the ability to perform work-related functions;

 whether the severe impairment meets or equals the medical criteria of 20 C.F.R. Part 404

 Subpart P, Appendix 1; and whether the claimant can perform her past relevant work. If

 the claimant cannot perform the tasks required of her prior work, step five of the

 evaluation requires the ALJ to decide if the claimant can do other work in the national

 economy in view of her age, education, and work experience. 20 C.F.R. §§ 404.1520(a),

 416.920(a). A claimant is entitled to benefits only if unable to perform other work. Bowen

 v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305



                                               4
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 5 of 15 PageID 1852




 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996). While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions. Keeton

 v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations omitted).

        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by

 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.     Analysis

        Plaintiff argues that substantial evidence does not support the ALJ’s determination

 of Plaintiff’s limitations because the ALJ did not properly evaluate Plaintiff’s subjective

 complaints of abdominal pain (Doc. 26 at 17). Plaintiff also argues that the Appeals

 Council erred when it found newly submitted evidence to not be relevant (Doc. 26 at 24).

 For the reasons that follow, the ALJ applied the correct legal standards, and the ALJ’s

 decision is supported by substantial evidence.




                                               5
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 6 of 15 PageID 1853




    A. Plaintiff’s Subjective Complaints of Abdominal Pain

        Plaintiff contends that the ALJ’s decision did not clearly set forth findings on

 Plaintiff’s credibility, and the ALJ did not properly consider Plaintiff’s complaints of

 abdominal pain and nausea in assessing Plaintiff’s RFC (Doc. 26 at 17).

        1. The ALJ’s Assessment of Plaintiff’s Subjective Complaints

        Disability can be established through a claimant’s testimony of her pain or

 subjective symptoms. Taylor v. Acting Comm’r Soc. Sec. Admin, 761 F. App’x. 966, 968

 (11th Cir. 2019). To do so, a claimant must show: “(1) evidence of an underlying medical

 condition and either (2) objective medical evidence that confirms the severity of the

 alleged pain arising from the condition or (3) that the objectively determined medical

 condition is of such severity that it can be reasonable expected to give rise to the alleged

 pain.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (quoting Holt v. Sullivan, 921

 F.2d 1221, 1223 (11th Cir. 1991)); Taylor, 761 F. App’x. at 968.

        Once the ALJ finds a medically determinable impairment that could reasonably

 cause the alleged symptoms, she must evaluate the intensity and persistence of the

 symptoms to determine how they limit the claimant’s capacity for work. 20 C.F.R. § 404.

 1529(c).   Considerations relevant to this evaluation include: the objective medical

 evidence; evidence of factors that precipitate or aggravate the claimant’s symptoms;

 medications and treatments available to alleviate these symptoms; the type, dosage,

 effectiveness, and side effects of such medications and treatments; how the symptoms

 affect the claimant’s daily activities; and the claimant’s past work history.            Id.

 Additionally, the ALJ will consider any inconsistencies between the medical evidence and



                                              6
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 7 of 15 PageID 1854




 the claimant’s testimony. 20 C.F.R. § 404.1529(c)(4); Social Security Ruling (“SSR”) 16-

 3p. A claimant’s testimony about her subjective symptoms can be discounted by an ALJ,

 but the ALJ must “clearly articulate explicit and adequate reasons for doing so.” Taylor,

 761 F. App’x. at 968. A clearly articulated credibility finding supported by substantial

 evidence will not be disturbed on appeal. See Foote v. Chater, 67 F.3d 1553, 1566 (11th Cir.

 1995).

          Here, contrary to Plaintiff’s argument, the ALJ articulated specific inconsistencies

 between Plaintiff’s testimony of abdominal pain, diarrhea, nausea, and vomiting and the

 medical record which undermined Plaintiff’s alleged conditions (Tr. 815). First, the ALJ

 acknowledged Plaintiff’s complaints of severe abdominal pain, but noted that no objective

 medical evidence showed significant abdominal abnormalities (Tr. 815). In October 2015,

 an MRI revealed a pancreatic cyst, but was otherwise unremarkable, and an elective

 inpatient esophagogastroduodenoscopy showed a hiatus hernia and mild-non erosive

 gastritis (Tr. 1272, 1328). A CT scan in November 2015 showed thickening of the small

 bowel loops, but a subsequent scan showed no such thickening (Tr. 1331, 1335, 1336).

 An endoscopy also performed in November 2015 was unrevealing (Tr. 1331). Multiple

 exams, including biopsies and a CT scan, were unremarkable and showed no evidence of

 colitis (Tr. 1332, 1350, 1357).       Although some doctors noted tenderness upon a

 gastrointestinal exam, Plaintiff’s abdomen was otherwise normal (Tr. 1572, 1568, 1565,

 1561–62, 1474, 1483, 1490, 1510, 1461, 1459, 1603, 1527, 1554, 1636, 1651). One

 provider observed severe pain with mere palpitation of Plaintiff’s abdomen, but his report

 suggested she was embellishing her pain (Tr. 1483). The record has an abundance of



                                               7
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 8 of 15 PageID 1855




 medical tests, examinations, and imaging procedures that reveal no significant abdominal

 abnormalities. Therefore, substantial evidence supports the ALJ’s conclusion that

 Plaintiff’s complaints of severe abdominal pain are inconsistent with the objective medical

 evidence.

        Second, the ALJ discounted Plaintiff’s pain complaints based on Plaintiff’s regular

 use of marijuana. The ALJ noted that several medical providers suspected that Plaintiff’s

 use of marijuana could be the cause of her abdominal pain, and they counseled her to stop

 such use (Tr. 837–38, 1463, 1507–09, 1460, 1508, 1509, 1580, 1598). The record,

 however, shows that Plaintiff continued smoking marijuana regularly despite knowing

 that it could be the cause of her abdominal pain (Tr. 813–14, 1460, 1509, 1580, 1598,

 1663, 1693–94, 1739). Because an ALJ is required to consider precipitating or aggravating

 factors and treatments received for relief of pain when assessing Plaintiff’s pain

 complaints, the ALJ properly considered Plaintiff’s marijuana use as an inconsistency

 between her subjective complaints of pain and the medical evidence. See 20 C.F.R. §

 404.1529(c)(3)(d)(iii), (v).

        Third, the ALJ discounted Plaintiff’s credibility based on Plaintiff’s reported drug-

 seeking behaviors (Tr. 814). The ALJ acknowledged that during the relevant period

 Plaintiff presented to the emergency room on various occasions complaining of abdominal

 pain (Tr. 815). However, the ALJ noted that multiple healthcare providers observed

 narcotic drug-seeking behavior including excessive reports of tenderness in the abdominal

 area and other symptoms consistent with narcotic withdrawal (Tr. 814, 1474–75, 1489,

 1491, 1496). Particularly, Plaintiff’s providers noted that Plaintiff incessantly asked for



                                              8
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 9 of 15 PageID 1856




 narcotic pain medications (Tr. 1475), and that she embellished her pain in an attempt to

 obtain narcotic drugs. For example, a nurse reported that while waiting to be assessed by

 a physician Plaintiff show no signs of pain but began “weeping without tears” once the

 doctor entered the room (Tr. 1496). Reports of drug-seeking behaviors support an

 inference that a claimant’s testimony of pain is less credible. See Taylor, 761 F. App’x. at

 968 (holding that drug-seeking behavior was a factor in determining that there was

 substantial evidence supporting discrediting a claimant’s testimony); see also Moore v.

 Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005) (holding that an RFC determination was

 supported by a claimant’s “medical history . . . of embellished and magnified pain

 behaviors and “drug-seeking manipulative tendencies”). Therefore, substantial evidence

 shows that Plaintiff exhibited drug-seeking tendencies and the ALJ properly discounted

 Plaintiff’s subjective complaints on this basis.

        2. The ALJ’s Assessment of Plaintiff’s RFC

        Plaintiff’s contention that the ALJ did not properly evaluate Plaintiff’s complaints

 of abdominal pain and nausea while determining the RFC is equally unavailing. A

 plaintiff’s RFC is the most she can do despite her limitations. 20 C.F.R. § 404.1545(a)(1).

 To determine Plaintiff’s RFC, the ALJ must make an assessment based on all the relevant

 evidence of record. 20 C.F.R. §§ 404.1545(a)(1). Therefore, in assessing Plaintiff’s RFC

 the ALJ must consider the medical opinions in conjunction with all the other evidence of

 record and must consider all the medically determinable impairments, including

 impairments that are not severe. 20 C.F.R. § 404.1520(e); see Jamison v. Bowen, 814 F.2d




                                               9
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 10 of 15 PageID 1857




  585, 588 (11th Cir. 1987) (stating that the “ALJ must consider the applicant’s medical

  condition taken as a whole”).

         Substantial evidence supports the ALJ’s assessment of Plaintiff’s RFC.            In

  determining Plaintiff’s RFC, the ALJ acknowledged Plaintiff’s “ongoing complaints of

  abdominal pain,” but noted that “examinations only show some epigastric tenderness and

  [that] there are no objective records of other limitations” (Tr. 817). The ALJ gave great

  weight to the opinions of Dr. John Santamaria, MD and Dr. PS Krishnamurthy, MD on

  the basis that they are “acceptable medical sources with knowledge of the agency’s

  evidentiary requirements, and their opinions are consistent with the medical evidence of

  record” (Tr. 817). Both doctors examined the medical record, including Plaintiff’s reports

  of abdominal pain, and concluded that although Plaintiff suffered from medically

  determinable impairments, the severity and duration of Plaintiff’s symptoms were

  disproportionate to such impairments (Tr. 886, 901, 924–25, 945). Both Dr. Santamaria

  (at the initial level) and Dr. Krishnamurthy (at the reconsideration level) then opined that

  Plaintiff could perform light work with certain limitations 1 (Tr. 886, 945). See 20 C.F.R.

  § 404.1567(b). 2 Still, as the Commissioner notes, the ALJ found Plaintiff more limited

  than did both doctors (Doc. 26 at 22) (Tr. 817, 885–86, 900–01, 923–25, 944–45).


  1
    Both doctors limited Plaintiff to lifting and/or carrying 20 pounds occasionally and 10
  pounds frequently (Tr. 885, 944). Additionally, both doctors found Plaintiff could stand,
  walk, and/or sit for 6 hours of an 8-hour workday, and Plaintiff had no limitations on her
  ability to push or pull (Tr. 885, 944). Both doctors also found Plaintiff could climb ropes,
  ladders, or scaffolding occasionally (Tr. 886, 945).
  2
    The Regulations define light work as “lifting no more than 20 pounds at a time” and
  frequent lifting of 10 pounds or less. 20 C.F.R. § 404.1567(b). To be capable of this work,
  a claimant must also be able to substantially perform tasks involving “a good deal” of
  walking, standing or sitting. Id.


                                              10
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 11 of 15 PageID 1858




         Besides Drs. Santamaria and Krishnamurthy’s evaluations, the record is void of

  any other medical opinion regarding Plaintiff’s physical limitations. Plaintiff testified that

  her main doctor, Dr. Hillary Morgan, told her to avoid lifting heavy things and to “take it

  easy,” but did not state any specific limitations (Tr. 851). Furthermore, the record reflects

  that Plaintiff repeatedly told medical providers that she could perform heavy work

  independently (Tr. 1286, 1282, 1279, 1550, 1540, 1563, 1532, 1527, 1632). In determining

  Plaintiff’s RFC, the ALJ did evaluate Plaintiff’s subjective complaints of abdominal pain,

  but, because her complaints were inconsistent with the objective medical evidence in the

  record, decided Plaintiff was not as limited as she alleged (Tr. 817). Both Drs. Santamaria

  and Krishnamurthy concluded the same (Tr. 886, 901, 925, 945). Thus, the ALJ’s finding

  of Plaintiff’s RFC adequately accounts for Plaintiff’s abdominal pain and is supported by

  substantial evidence.

     B. The Appeals Council’s Evaluation of New Evidence

         Plaintiff argues that the Appeals Council erred in finding new medical records

  about her abdominal pain not relevant to the period at issue (Doc. 26 at 23). A claimant

  dissatisfied with a hearing decision may request that the Appeals Council review his

  action. 20 C.F.R. §§ 404.967, 416.1467. When a claimant appeals an ALJ’s decision to

  the Appeals Council, “[t]he Appeals Council must consider new, material, and

  chronologically relevant evidence and must review the case if the administrative law

  judge’s action, findings, or conclusion is contrary to the weight of the evidence currently

  of record.” Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1267 (11th Cir. 2007).

  Thereafter, review by a district court requires consideration of evidence not initially



                                               11
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 12 of 15 PageID 1859




  submitted to the ALJ, but considered by the Appeals Council, in order to determine

  whether that new evidence renders the denial of benefits erroneous. Id. at 1258.

           Plaintiff submitted evidence to the Appeals Council in the form of various medical

  records from South Bay Hospital dated July 13, 2018 to March 3, 2019; St. Joseph’s

  Hospital dated October 18, 2018 to December 28, 2018; and Gracepoint dated October

  11, 2018 to October 21, 2018 (Tr. 2). The Appeals Council denied Plaintiff’s request for

  review on the basis that the newly submitted evidence “does not relate to the period at

  issue.   Therefore, it does not affect the decision about whether you were disabled

  beginning on or before July 12, 2018” (Tr. 2). In short, the Appeals Council found that

  the records were not chronologically relevant or material. Upon consideration, the Court

  finds that the Appeal Council’s decision was not erroneous.

           Substantial evidence supports the Appeal Council’s finding that the evidence was

  not relevant. Evidence is “chronologically relevant, if it relates to the period on or before

  the date of the ALJ’s hearing decision.” Washington v. Soc. Sec. Administration, Commr., 791

  F. App’x. 871, 876 (11th Cir. 2019). “Evidence is material if a reasonable probability

  exists that the evidence would change the administrative result.” Hargress v. Soc. Sec.

  Administration, Commr., 883 F.3d 1302, 1309 (11th Cir. 2018). Some of the records

  submitted to the Appeals Council contained references to Plaintiff’s medical history of

  chronic abdominal pain and cyclic vomiting (Tr. 475, 503, 550, 564, 587, 599, 608, 617,

  660, 673, 695, 703, 719, 729, 738, 774, 790, 795). 3 However, the records do not clearly



  3
    Some of these references appear to be automated notations carried from one medical
  record to another.


                                               12
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 13 of 15 PageID 1860




  state the period in which such conditions occurred. For example, a hospital report from

  July 19, 2018, states that Plaintiff reported abdominal pain symptoms “a while back” (Tr.

  501). Similarly, medical records from July 23, 2018 and July 26, 2018, indicate that

  Plaintiff complained of abdominal pain, vomiting, and nausea that persisted “for a while”

  (Tr. 534, 548). The records, however, do not state that Plaintiff’s symptoms were

  persistent throughout the relevant period. Therefore, Plaintiff has failed to show that they

  are chronologically relevant.

         Further, although some medical records contain clear reference to Plaintiff’s

  complaints of abdominal pain during the relevant period, they contain no medical

  opinions about Plaintiff’s limitations or symptoms during that time. See Washington v. Soc.

  Sec. Admin., Com’r, 806 F.3d 1317, 1322–23 (11th Cir. 2015) (finding a medical opinion

  based on treatment occurring after the ALJ’s decision was chronologically relevant, when

  (1) it was based on the claimant’s description of his mental health symptoms during the

  relevant period, (2) the evaluating psychologist had reviewed the claimant’s mental health

  treatment records from the relevant period, and (3) there was no evidence of the claimant’s

  mental health decline since the ALJ’s decision). For example, an October 8, 2018 medical

  note from South Bay Hospital referenced a June 2018 psychiatrist’s evaluation of Plaintiff

  stating that Plaintiff had a history of chronic pain syndrome, IBS, and gastritis (Tr. 658).

  This note, however, does not contain an opinion that determined Plaintiff’s abdominal

  issues were more limiting during the relevant period than found by the ALJ, and was

  simply used to assess Plaintiff’s condition after the ALJ’s decision. See Lindsey v. Comm’r

  of Soc. Sec., 741 F. App’x 705, 712 (11th Cir. 2018) (holding that newly submitted medical



                                              13
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 14 of 15 PageID 1861




  records were not relevant because they only related to the claimant’s treatment after the

  ALJ’s decision and they did not change “the picture of what his symptomology was like

  before the ALJ’s decision”). Therefore, the Appeals Council did not err in rejecting the

  evidence.

         Further, even if the new evidence is chronologically relevant, it is not material. See

  20 C.F.R. § 404.970(a)(5). The evidence submitted to the Appeals Council does not show

  “a reasonable probability” that had the ALJ considered it, the ALJ would have changed

  the outcome of the decision. Notably, the evidence contains the same symptoms and

  behaviors already considered by the ALJ and further corroborate the ALJ’s reasoning in

  denying benefits. See Griffin v. Comm’r of Soc. Sec., 723 F. App’x 855, 858 (11th Cir. 2018)

  (holding that new medical evidence was not material because it was consistent with the

  previous medical records already considered by the ALJ and would not have changed the

  ALJ’s decision). The records revealed Plaintiff continued to complain of abdominal pain

  with nausea and vomiting (Tr. 473, 474, 488, 501, 514, 534, 548, 562, 574, 583, 599, 606,

  615, 658, 668, 671, 684, 686, 694, 700, 711, 718, 737, 762, 773, 789). Laboratory imaging

  obtained after the ALJ’s decision showed no cause of Plaintiff’s abdominal pain, and

  multiple records note that her pain was inconsistent with such imaging (Tr. 480, 509, 516,

  554, 592, 599, 684, 697, 700, 745, 802). The submitted evidence also reflected Plaintiff’s

  regular use of marijuana (Tr. 475, 503, 508, 516, 531, 574, 668, 680, 684, 686, 711), and

  medical providers continued to suspect that marijuana could be a cause of Plaintiff’s

  abdominal pain (Tr. 516, 580, 684, 700). Plaintiff was again counseled on the importance

  of stopping her marijuana use (Tr. 668, 684, 685, 700), and her medical providers also



                                              14
Case 8:19-cv-01394-SPF Document 27 Filed 07/14/20 Page 15 of 15 PageID 1862




  noted Plaintiff’s continued drug-seeking behaviors (Tr. 516, 578, 580, 688, 700). As a

  result, the denial of benefits by the Appeals Council was not erroneous.

     III.     Conclusion

         The Court finds that there is substantial evidence to support the ALJ’s assessment

  of Plaintiff’s subjective complaints and that the Appeals Council did not err in rejecting

  new evidence. Accordingly, it is hereby

         ORDERED:

            1. The decision of the Commissioner is affirmed.

            2. The Clerk is directed to enter final judgment in favor of the Commissioner and

  close the case.

         ORDERED in Tampa, Florida, on July 14, 2020.




                                              15
